PATTERSON, Acting Chief Judge.
The appellant challenges his judgment and sentence for possession of cocaine. We find no error as to the appellant’s conviction and therefore affirm as to that conviction. However, we strike certain costs imposed upon the appellant since they are discretionary costs which were not announced at sentencing. Specifically, we strike the $50 cost imposed under section 939.01, Florida Statutes (1993); the $2 cost imposed under section 943.25(13), Florida Statutes (1993); and the $200 cost imposed under section 27.56, Florida Statutes (1993), for public defender fees. See Reyes v. State, 655 So.2d 111, 117 (Fla. 2d DCA 1995).
Accordingly, we affirm the conviction and sentence and strike the improperly imposed costs. On remand, the state may seek reim-position of the costs with proper notice to the appellant. See Fortt v. State, 658 So.2d 637 (Fla. 2d DCA 1995).
ALTENBERND and FULMER, JJ., concur.